DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama (JP 2004127971A), hereinafter Kameyama.  A full English translation of Kameyama (JP 2004127971A)  is included with this office action. All references to text of Kameyama reference are to the provide full English translation.


a metal layer (13) on and in contact with the resistive material layer (12), the metal layer being on the first region and a third region of the resistive material layer, wherein the third region is a part of the second region, and wherein a first portion of the metal layer on the third region provides an interconnect connected to the resistive element; and 
a bipolar transistor comprising a collector layer (3, page 4, lines 157-160) on a sub-collector layer (2, page 4, lines 157-160), wherein a second portion of the metal layer on the first region provides the sub-collector layer (2).

Regarding claim 10 and 14, Kameyama (refer to Figure 1) teaches integrated circuit according to claim 9, wherein the substrate is made of a material (i.e. GaAs;  see page 4, lines 157-160) that has heat dissipation performance higher than that of a semiconductor material comprised by the bipolar transistor.

Regarding claims 11 and 15, Kameyama (refer to Figure 1) teaches the integrated circuit according to claim 9, wherein the metal layer comprises gold.

Regarding claim 12 and 16, Kameyama (refer to Figure 1) teaches the integrated circuit according to claim 9, wherein the resistive material comprises tungsten.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJAY ARORA/Primary Examiner, Art Unit 2892